Execution Version
 
LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT is made and dated as of September 28, 2007 and
is entered into by and between DIOMED HOLDINGS, INC., a Delaware corporation
(“Holdings”), and DIOMED, INC., a Delaware corporation (“Lead Borrower”), and
each of their respective Subsidiaries organized in a jurisdiction of the United
States of America (each a “US Subsidiary”) that hereinafter becomes a “Borrower”
pursuant to the terms hereof (each an “Additional Borrower”, and Lead Borrower,
Holdings and each Additional Borrower hereinafter collectively referred to as
the “Borrowers” and, each individually, a “Borrower”), and HERCULES TECHNOLOGY
GROWTH CAPITAL, INC., a Maryland corporation (the “Lender”).
 
RECITALS
 
A. Borrower has requested Lender to make available to Borrowers a loan in an
aggregate principal amount of up to Ten Million Dollars ($10,000,000) (the “Term
Loan”); and
 
B. Lender is willing to make the Term Loan on the terms and conditions set forth
in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, Borrower and Lender agree as follows:
 
SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION
 
1.1. Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:
 
"777 Patent Litigation" means litigation relating to the Borrowers' patent
infringement case against AngioDynamics, Inc, and Vascular Solutions, Inc.
relating to '777 patent, Civil Action No. 04-10019NMG and Civil Action No.
04-10444NMG, filed in the United States District Court for the District of
Massachusetts.
 
“Account Control Agreement(s)” means any agreement entered into by and among the
Lender, any Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which such Borrower maintains a Deposit Account or
an account holding Investment Property and which is intended to perfect Lender’s
security interest in the subject account or accounts.
 
“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H.
 
“Additional Borrower” has the meaning given to such term in the preamble to this
Agreement.
 
“Advances” means any Term Loan Advance.
 

--------------------------------------------------------------------------------


 
“Advance Date” means the funding date of any Advance.
 
“Advance Request” means a request for an Advance submitted by any Borrower to
Lender in substantially the form of Exhibit A.
 
“Aggregate Gross Consideration” means the aggregate amount of cash, notes and
the fair market value of any securities or other property paid or payable
directly or indirectly to Holdings or to the equityholders of Holdings in
connection with a consummated Change in Control, including, without limitation,
(i) any dividends paid or any stock redemptions made in connection with the
Change in Control, (ii) all indebtedness for borrowed money and other
liabilities directly or indirectly assumed, refinanced, retired or extinguished
in connection with the Change in Control, or which otherwise remains outstanding
with Holdings or any subsidiary thereof as of the consummation of the Change in
Control, (iii) all amounts paid or other value ascribed in the Change in Control
(including the form of “rollover” options or warrants) in respect of issued
warrants, options or other convertible securities, whether or not vested, in
connection with the Change in Control, the value of which shall be based on the
difference between the acquisition price and exercise or conversion price of
such securities; (iv) the full amount of any consideration placed in escrow or
otherwise held back to support the Company’s (or its stockholders’)
indemnification or similar obligation under the definitive documents with
respect to the Change in Control; (v) the present value (as agreed to in good
faith by the parties) of any contingent consideration to be paid in the future;
and (vi) the value of any retained interest in Holdings, based on the per-share
value paid in the Change in Control, if less than 100% of the equity of Holdings
is transferred in the Change in Control.
 
“Agreement” means this Loan and Security Agreement, as amended from time to
time.
 
“Assignee” has the meaning given to it in Section 12.13.
 
“Availability Period” has the meaning given to it in Section 2.1(a).
 
“Borrower” or “Borrowers” has the meaning given to such terms in the preamble to
this Agreement.
 
“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by any
Borrower or which any Borrower intends to sell, license, or distribute in the
future including any products or service offerings under development,
collectively, together with all products, software, service offerings, technical
data or technology that have been sold, licensed or distributed by any Borrower
since its incorporation.
 
“Business Day” means a day in which the banking institutions in the State of
California are open for business.
 
“Cash” means all cash and liquid funds.
 
2

--------------------------------------------------------------------------------


 
“Change in Control” means (i) any reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of any Borrower, (ii) any sale or issuance by any Borrower of new
shares of Preferred Stock of such Borrower to investors, none of whom are
current investors in such Borrower, and such new shares of Preferred Stock are
senior to all existing Preferred Stock and Common Stock with respect to
liquidation preferences, and the aggregate liquidation preference of the new
shares of Preferred Stock is more than fifty percent (50%) of the aggregate
liquidation preference of all shares of Preferred Stock and Common Stock of the
Company, (iii) any sale, lease, license or transfer of any substantial part of
the assets of any Borrower or any Subsidiary, (iv) any "person" or "group" (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, becomes the "beneficial owner" (as defined in Rules 13d-3 and 13-d5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership" of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an "option right")), directly or
indirectly, of 25% or more of the equity securities of Holdings entitled to vote
for members of the board of directors or equivalent governing body of Holdings
on a fully-diluted basis (and taking into account all such securities that such
"person" or "group" has the right to acquire pursuant to any option right), (v)
during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Holdings cease to be
composed of individuals (a) who were members of that board or equivalent
governing body on the first day of such period, or (b) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (a) above constituting at the time of the
election or nomination at least a majority of that board or equivalent governing
body, or (vi) if at any time Holdings owns less than 100% of all outstanding
shares of any of the Lead Borrower, of Diomed Limited, or of Diolaser Mexico
S.A. de C.V.
 
“Change in Control Payment” has the meaning given to it in Section 7.17(c).
 
“Claims” has the meaning given to it in Section 12.10.
 
“Closing Date” means the date of this Agreement.
 
"Closing Success Fee" means a success fee in the amount of $200,000 to be paid
by Borrowers to Lender on the Closing Date.
 
“Collateral” means the property described in Section 3.1.
 
“Common Stock” means shares of the common stock of Holdings.
 
“Confidential Information” has the meaning given to it in Section 12.12.
 
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.
 
3

--------------------------------------------------------------------------------


 
“Convertible Debentures” means the convertible debentures due October 25, 2008,
principal amount $3,712,000.
 
“Convertible Noteholders” means holders of promissory notes pursuant to the
Convertible Debentures.
 
“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by any
Borrower or in which such Borrower now holds or hereafter acquires any interest.
 
“Copyright Security Agreement” means a copyright security agreement executed and
delivered by each Borrower and the Lender, as such may be amended, restated or
otherwise modified from time to time.
 
“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.
 
“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Event of Default” has the meaning given to it in Section 10.
 
“Facility Charge” means two percent (2.0%) of the Maximum Term Loan Amount.
 
“Financial Statements” has the meaning given to it in Section 7.1.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
 
“Governmental Authority” shall mean the government of the United States, any
foreign country or any multinational authority, or any state, commonwealth,
protectorate or political subdivision thereof, and any entity, body or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including the PBGC and other
quasi-governmental entities established to perform such functions.
 
“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services,
including reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.
 
4

--------------------------------------------------------------------------------


 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property” means all of Borrowers’ Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrowers’ applications
therefor and reissues, extensions, or renewals thereof; and Borrowers’ goodwill
associated with any of the foregoing, together with Borrowers’ rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.
 
“Intercreditor Agreement” means that certain Intercreditor Agreement dated the
date hereof between all holders of Convertible Debentures and the Lender
pursuant to which each such holder subordinates its right to payment and
performance of, and all liens and security interests securing, the Subordinated
Debt (as defined therein) in favor of the Lender.
 
“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.
 
“Judgment” means any judgment of the United States District Court for the
District of Massachusetts or any successor court in respect of the 777 Patent
Litigation.
 
“Joinder Agreements” means for each Additional Borrower, a completed and
executed Joinder Agreement in substantially the form attached hereto as Exhibit
G.
 
“Lender” has the meaning given to it in the preamble to this Agreement.
 
“Lender Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to any Borrower.
 
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest, and the filing of any
financing statement (other than a precautionary financing statement with respect
to a lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction.
 
“Loan” means the Advances made under this Agreement.
 
5

--------------------------------------------------------------------------------


 
“Loan Documents” means this Agreement, the Notes, the Intercreditor Agreement,
the ACH Authorization, the Pledge Agreements, the Account Control Agreements,
the Joinder Agreements, the Copyright Security Agreement, the Trademark Security
Agreement, the Patent Security Agreement, all UCC Financing Statements, the
Warrant, the Supplemental Warrant and any other documents executed in connection
with the Secured Obligations or the transactions contemplated hereby, as the
same may from time to time be amended, modified, supplemented or restated.
 
“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or condition (financial or otherwise)
of the Borrowers taken as a whole; or (ii) the ability of the Borrowers to
perform the Secured Obligations in accordance with the terms of the Loan
Documents, or the ability of Lender to enforce any of its rights or remedies
with respect to the Secured Obligations; or (iii) the Collateral or Lender’s
Liens on the Collateral or the priority of such Liens.
 
“Maximum Term Loan Amount” means Ten Million and No/100 Dollars ($10,000,000).
 
“Maximum Rate” shall have the meaning assigned to such term in Section 2.2.
 
“Next Event” means the closing of Holdings’ next round of private equity
financing which first becomes effective after the Closing Date and results in
aggregate proceeds to any Borrower of at least $10,000,000.
 
“Notes” means any Term Note as it may be amended, restated or modified from time
to time.
 
“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement any Borrower now holds or hereafter acquires any
interest.
 
“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.
 
“Patent Security Agreement” means a patent security agreement executed and
delivered by each Borrower and the Lender, as such may be amended, restated or
otherwise modified from time to time.
 
“Permitted Indebtedness” means: (i) Indebtedness of any Borrower in favor of
Lender arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on the Closing Date which is disclosed in Schedule 1A;
(iii) Indebtedness of up to $100,000 outstanding at any time secured by a lien
described in clause (vii) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed the lesser of the cost or fair market value of the
Equipment financed with such Indebtedness; (iv) Indebtedness to trade creditors
incurred in the ordinary course of business not outstanding for more than one
hundred and twenty (120) days, including Indebtedness incurred in the ordinary
course of business with corporate credit cards; (v) Indebtedness that also
constitutes a Permitted Investment; (vi) reimbursement obligations in connection
with letters of credit that are secured by cash or cash equivalents and issued
on behalf of any Borrower or any Subsidiary thereof in an amount not to exceed
$200,000 at any time outstanding; (vii) Indebtedness owing from any Borrower to
another Borrower; (viii) other Indebtedness in an amount not to exceed $200,000
at any time outstanding; and (ix) extensions, refinancings and renewals of any
items of Permitted Indebtedness, provided that the principal amount is not
increased or the terms modified to impose materially more burdensome terms upon
the relevant Borrower or its Subsidiary, as the case may be.
 
6

--------------------------------------------------------------------------------


 
“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof, (b)
commercial paper maturing no more than one year from the date of creation
thereof and currently having rating of at least A-2 or P-2 from either Standard
& Poor’s Corporation or Moody’s Investors Service, (c) certificates of deposit
issued by any bank with assets of at least $500,000,000 maturing no more than
one year from the date of investment therein, and (d) money market accounts;
(iii) repurchases of stock from former employees, directors, or consultants of
any Borrower under the terms of applicable repurchase agreements at the original
issuance price of such securities in an aggregate amount not to exceed $250,000
in any fiscal year, provided that no Event of Default has occurred, is
continuing or would exist after giving effect to the repurchases; (iv)
Investments accepted in connection with Permitted Transfers; (v) Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of customers or suppliers and in settlement of delinquent
obligations of, and other disputes with, customers or suppliers arising in the
ordinary course of a Borrower’s business; (vi) Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions, to customers
and suppliers who are not affiliates, in the ordinary course of business,
provided that this subparagraph (vi) shall not apply to Investments of any
Borrower in any Subsidiary; (vii) Investments consisting of loans not involving
the net transfer on a substantially contemporaneous basis of cash proceeds to
employees, officers or directors relating to the purchase of capital stock of a
Borrower pursuant to employee stock purchase plans or other similar agreements
approved by such Borrower’s Board of Directors; (viii) Investments consisting of
travel advances in the ordinary course of business; (ix) Investments in
newly-formed Subsidiaries organized in the United States, provided that such
Subsidiaries enter into a Joinder Agreement promptly after their formation by
Borrower and execute such other documents as shall be reasonably requested by
Lender; (x) joint ventures or strategic alliances in the ordinary course of a
Borrower’s business consisting of the nonexclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by any Borrower do not exceed $100,000 in the aggregate in
any fiscal year; (xi) so long as no Event of Default has occurred or is
continuing, Investments in Diomed Limited to be used solely for the purchase of
inventory for resale to customers and for use by sales personnel in the ordinary
course of business and for the payment of operating expenses incurred in the
ordinary course of business and consistent with past practices of Diomed Limited
and on behalf of Diomed Limited, provided that the funding of any such
Investment shall not be made until a date which is more than thirty (30) days
prior to the date any amounts in this clause (xi) are due and payable; (xii) so
long as no Event of Default has occurred or is continuing, Investments made in
Diolaser Mexico S.A. de C.V., not to exceed $250,000 in the aggregate per fiscal
year; and (xiii) additional Investments that do not exceed $250,000 in the
aggregate. For the avoidance of doubt, Investments to Restricted Subsidiaries
are not permitted without the prior written consent of the Lender.
 
7

--------------------------------------------------------------------------------


 
“Permitted Liens” means any and all of the following: (i) Liens in favor of
Lender; (ii) Liens existing on the Closing Date which are disclosed in Schedule
1C; (iii) Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings; provided, that each Borrower maintains adequate reserves therefor
in accordance with GAAP; (iv) Liens securing claims or demands of materialmen,
artisans, mechanics, carriers, warehousemen, landlords and other like Persons
arising in the ordinary course of a Borrower’s business and imposed without
action of such parties; provided, that the payment thereof is not yet required;
(v) Liens arising from judgments, decrees or attachments in circumstances which
do not constitute an Event of Default hereunder; (vi) the following deposits, to
the extent made in the ordinary course of business: deposits under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
liens arising under ERISA or environmental liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds; (vii) Liens on
Equipment or software or other intellectual property constituting purchase money
liens and Liens in connection with capital leases securing Indebtedness
permitted in clause (iii) of “Permitted Indebtedness”; (viii) leasehold
interests in leases or subleases and licenses granted in the ordinary course of
business and not interfering in any material respect with the business of the
licensor; (ix) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of custom duties that are promptly paid on or
before the date they become due; (x) Liens on insurance proceeds securing the
payment of financed insurance premiums that are promptly paid on or before the
date they become due (provided that such Liens extend only to such insurance
proceeds and not to any other property or assets); (xi) statutory and common law
rights of set-off and other similar rights as to deposits of cash and securities
in favor of banks, other depository institutions and brokerage firms; (xii)
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business so long as
they do not materially impair the value or marketability of the related
property; and (xiii) Liens on cash or cash equivalents securing obligations
permitted under clause (vi) of the definition of Permitted Indebtedness; and
(xiv) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (i) through
(x) above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced (as may have been
reduced by any payment thereon) does not increase.
 
“Permitted Transfers” means (i) sales of Inventory in the normal course of
business including, without limitation, sales or pre-sales of Inventory in the
normal course of business and on arms length terms to either Diolaser Mexico
S.A. de C.V. or Diomed Limited; (ii) non-exclusive licenses and similar
arrangements for the use of Intellectual Property in the ordinary course of
business and licenses that could not result in a legal transfer of title of the
licensed property but that may be exclusive in respects other than territory and
that may be exclusive as to territory only as to discreet geographical areas
outside of the United States in the ordinary course of business; (iii)
dispositions of worn-out, obsolete or surplus Equipment at fair market value in
the ordinary course of business; and (iv) other Transfers of assets having a
fair market value of not more than $250,000 in the aggregate in any fiscal year.
For the avoidance of doubt, no transfers to Restricted Subsidiaries are
permitted without the prior written consent of the Lender.
 
8

--------------------------------------------------------------------------------


 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.
 
“Pledge Agreements” means (a) that certain Pledge Agreement, dated as of the
Closing Date, executed and delivered by Holdings pledging its interest in the
Lead Borrower and the Lead Borrower pledging its interest in Diomed PDT, Inc.
and Diomed Acquisition Corp., and (b) that certain Share Charge dated as of the
Closing Date, executed and delivered by the Lead Borrower pledging its interest
in Diomed Limited, and (c) any other pledge agreement executed and delivered
pursuant to the terms hereof, as each such agreement may be amended, restated or
otherwise modified from time to time.
 
“Preferred Stock” means at any given time any equity security issued by any
Borrower that has any rights, preferences or privileges senior to such
Borrower’s common stock.
 
“Prepayment Charge” has the meaning given to it in Section 2.4.
 
“Restricted Subsidiaries” means Diomed PDT, Inc. and Diomed Acquisition Corp.
 
“Secured Obligations” means each Borrower’s obligation to repay to Lender the
Loan and all Advances (whether or not evidenced by any Note), together with all
principal, interest, fees, costs, professional fees and expenses, or other
liabilities or obligations for monetary amounts owed by any Borrower to Lender
however arising, including the indemnity and insurance obligations in Section 6
and including such amounts as may accrue or be incurred before or after default
or workout or the commencement of any liquidation, dissolution, bankruptcy,
receivership or reorganization by or against any Borrower, whether due or to
become due, matured or unmatured, liquidated or unliquidated, contingent or
non-contingent, and all covenants and duties of any kind or nature, present or
future, in each case, arising under this Agreement, the Notes, or any of the
other Loan Documents, as the same may from time to time be amended, modified,
supplemented or restated, whether or not such obligations are partially or fully
secured by the value of Collateral.
 
“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which any Borrower owns or controls 50%
or more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.
 
“Term Loan Advance” means any Term Loan funds advanced under this Agreement.
 
“Term Loan Interest Rate” means for any day, the prime rate as reported in The
Wall Street Journal plus 3.20%.
 
“Term Loan Maturity Date” means July 1, 2010.
 
“Term Note” means a promissory note in substantially the form of Exhibit B.
 
9

--------------------------------------------------------------------------------


 
“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by any
Borrower or in which any Borrower now holds or hereafter acquires any interest.
 
“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.
 
“Trademark Security Agreement” means a trademark security agreement executed and
delivered by each Borrower and the Lender, as such may be amended, restated or
otherwise modified from time to time.
 
“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.
 
“US Subsidiary” has the meaning given to such term in the preamble to this
Agreement.
 
“Warrant” means the warrant entered into in connection with the Loan.
 
1.2. Unless otherwise specified, all references in this Agreement or any Annex
or Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or
“Schedule” shall refer to the corresponding Section, subsection, Exhibit, Annex,
or Schedule in or to this Agreement. Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.
 
SECTION 2. THE LOAN
 
2.1. Term Loan.
 
(a) Advances. Subject to the terms and conditions of this Agreement, Lender will
make and Borrowers agree to draw, a Term Loan Advance of $6,000,000 on the
Closing Date. Any Borrower may request additional Term Loan Advances in an
aggregate amount up to $4,000,000, to be advanced in minimum increments of
$2,000,000, beginning on January 31, 2008 and continuing until March 30, 2008
(the “Availability Period”). The aggregate outstanding Term Loan Advances may be
up to and shall not exceed the Maximum Term Loan Amount.
 
10

--------------------------------------------------------------------------------


 
(b) Advance Request. To obtain a Term Loan Advance, the relevant Borrower shall
complete, sign and deliver an Advance Request to Lender and each Borrower shall
complete, sign and deliver a Term Note to Lender. Lender shall fund the Term
Loan Advance in the manner requested by the Advance Request provided that each
of the conditions precedent to such Term Loan Advance is satisfied as of the
requested Advance Date.
 
(c) Interest. The principal balance of each Term Loan Advance shall bear
interest thereon from such Advance Date at the Term Loan Interest Rate based on
a year consisting of 360 days, with interest computed daily based on the actual
number of days elapsed. The Term Loan Interest Rate for each Term Loan Advance
will be fixed on the date of that Term Loan Advance, and will apply to that Term
Loan Advance for so long as it is outstanding, including during the period of
amortization.
 
(d) Payment. Borrower will pay interest on each Term Loan Advance on the first
day of each month, beginning the month after the Advance Date. Borrower shall
repay the aggregate Term Loan principal balance that is outstanding on June 30,
2008 in 24 equal monthly installments of principal and interest beginning July
1, 2008 and continuing on the first business day of each month thereafter. The
Term Loan entire principal balance and all accrued but unpaid interest
hereunder, shall be due and payable on the Term Loan Maturity Date. Borrower
shall make all payments under this Agreement without setoff, recoupment or
deduction and regardless of any counterclaim or defense. Lender will initiate
debit entries to the relevant Borrower’s account as authorized on the ACH
Authorization on each payment date of all periodic obligations payable to Lender
under each Term Note or Term Advance.
 
2.2. Maximum Interest. Notwithstanding any provision in this Agreement, the
Notes, or any other Loan Document, it is the Parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that Borrowers have actually paid to Lender an amount of interest in excess of
the amount that would have been payable if all of the Secured Obligations had at
all times borne interest at the Maximum Rate, then such excess interest actually
paid by the Borrowers shall be applied as follows: first, to the payment of
principal outstanding on the Notes; second, after all principal is repaid, to
the payment of Lender’s accrued interest, costs, expenses, professional fees and
any other Secured Obligations; and third, after all Secured Obligations are
repaid, the excess (if any) shall be refunded to the Borrowers.
 
2.3. Default Interest. In the event any payment is not paid on the scheduled
payment date, an amount equal to five percent (5%) of the past due amount shall
be payable on demand. In addition, upon the occurrence and during the
continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees, shall
bear interest at a rate per annum equal to the rate set forth in Section 2.1(c)
plus five percent (5%) per annum. In the event any interest is not paid when due
hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.1(c) or
Section 2.3, as applicable.
 
11

--------------------------------------------------------------------------------


 
2.4. Prepayment. At its option upon at least 7 business days prior notice to
Lender, Borrowers may prepay all, but not less than all, of the outstanding
Advances by paying the entire principal balance, all accrued and unpaid
interest, together with a prepayment charge equal to the following percentage of
the Advance amount being prepaid; if such Advance amounts are prepaid in any of
the first twelve (12) months following the Closing Date, 3%; after twelve (12)
months but prior to twenty four (24) months, 2%; and thereafter, 1% (each, a
“Prepayment Charge”). Each Borrower agrees that the Prepayment Charge is a
reasonable calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advances. Borrowers shall prepay the outstanding amount of all principal
and accrued interest and unpaid interest upon a Change of Control. Borrowers
shall not be required to pay a Prepayment Charge and such Prepayment Charge
shall be deemed waived in the event of the Borrowers' early repayment of the
Advances is made substantially contemporaneously with the acquisition of all or
substantially all of the assets of Holdings by a third party or all or
substantially all of the stock of Holdings by a third party or the merger or
consolidation of holdings with a third party.
 
2.5. End of Term Charge. On the earliest to occur of (i) the Term Loan Maturity
Date, (ii) the date that Borrower prepays the outstanding Obligations, or (iii)
the Obligations become due and payable, Borrower shall pay Lender a charge of
9.50% of the aggregate Advances made to the Borrowers.
 
2.6. Joint and Several Liability of the Borrowers. Each Borrower is accepting
joint and several liability hereunder and under the other Loan Documents in
consideration of the financial accommodations to be provided by Lender under
this Agreement, for the mutual benefit, directly and indirectly, of each
Borrower and in consideration of the undertakings of the other Borrowers to
accept joint and several liability for the Secured Obligations. Each Borrower,
jointly and severally, hereby irrevocably, absolutely and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Secured Obligations (including, without limitation, any Secured
Obligations arising under this Section 2.6), it being the intention of Borrowers
that all the Secured Obligations shall be the joint and several obligations of
Borrowers without preferences or distinction among them. If and to the extent
that any of Borrowers shall fail to make any payment with respect to any of the
Secured Obligations as and when due or to perform any of the Secured Obligations
in accordance with the terms thereof, then in each such event, the other Persons
composing Borrowers will make such payment with respect to, or perform, such
Secured Obligation. Each Borrower hereby agrees that it will not enforce any of
its rights of contribution or subrogation against Borrowers with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Lender with respect to any of the Secured Obligations or
any collateral security therefor until such time as all of the Secured
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to Lender hereunder
or under any other Loan Documents are hereby expressly made subordinate and
junior in right of payment, without limitation as to any increases in the
Secured Obligations arising hereunder or thereunder, to the prior payment in
full in cash of the Secured Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Secured
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.
 
12

--------------------------------------------------------------------------------


 
2.7. Lead Borrower. Each Borrower hereby irrevocably appoints Diomed, Inc. as
the borrowing agent and attorney-in-fact for all Borrowers, which appointment
shall remain in full force and effect unless and until Lender shall have
received prior written notice signed by each Borrower that such appointment has
been revoked and that another Borrower has been appointed Lead Borrower.
 
SECTION 3. SECURITY INTEREST
 
3.1. As security for the prompt, complete and indefeasible payment when due
(whether on the payment dates or otherwise) of all the Secured Obligations, each
Borrower grants to Lender a security interest in all of such Borrower’s personal
property now owned or hereafter acquired, including the following:
(collectively, the “Collateral”): (a) Accounts; (b) Equipment; (c) Fixtures; (d)
General Intangibles; (e) Inventory; (f) Investment Property (but excluding (a)
thirty-five percent (35%) of the capital stock of any foreign Subsidiary that
constitutes a Permitted Investment, and (b) the capital stock of Luminetix Corp.
(but, for the avoidance of doubt, Collateral shall include any proceeds or
distributions in respect thereof); (g) Deposit Accounts; (h) Cash; (i) Goods and
other tangible and intangible personal property of any Borrower whether now or
hereafter owned or existing, leased, consigned by or to, or acquired by, such
Borrower and wherever located; (j) Patents, Patent Licenses; (k) Trademarks and
Trademark Licenses; (l) Copyrights and Copyright Licenses; (m) all right, title,
interest and claim of any Borrower to or in respect of all sums due and to
become due to any Borrower arising out of or pursuant to the Judgment; and (n)
to the extent not otherwise included, all Proceeds of each of the foregoing and
all accessions to, substitutions and replacements for, and rents, profits and
products of each of the foregoing.
 
3.2. Authorization to File Financing Statements. Each Borrower hereby
irrevocably authorizes the Lender at any time and from time to time to file in
any filing office in any UCC jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of such
Borrower or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC, or
(ii) as being of an equal or lesser scope or with greater detail, and (b)
provide any other information required by part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment.
Each Borrower agrees to furnish any such information to the Lender promptly upon
request. Each Borrower also ratifies its authorization for the Lender to have
filed in any UCC jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof.
 
3.3. Other Actions. Further to insure the attachment, perfection and first
priority (subject to Permitted Liens) of, and the ability of the Lender to
enforce the Lender’s Liens, each Borrower agrees, in each case at the Borrowers’
expense, to take the following actions with respect to the following Collateral
and without limitation on the Borrowers’ other obligations contained in this
Agreement:
 
13

--------------------------------------------------------------------------------


 
(a) Promissory Notes and Tangible Chattel Paper. If any Borrower shall, now or
at any time hereafter, hold or acquire any promissory notes or tangible chattel
paper (other than leases of lasers in the ordinary course of business), such
Borrower shall, at Lender’s request, forthwith endorse, assign and deliver the
same to the Lender, accompanied by such instruments of transfer or assignment
duly executed in blank as the Lender may from time to time specify.
 
(b) Deposit Accounts. For each deposit account that any Borrower, now or at any
time hereafter, opens or maintains, such Borrower shall, prior to or
concurrently with the opening of such deposit account, pursuant to an agreement
in form and substance reasonably satisfactory to the Lender, cause the
depositary bank to agree to comply, without further consent of such Borrower, at
any time during the continuance of an Event of Default with instructions from
the Lender to such depositary bank directing the disposition of funds from time
to time credited to such deposit account. The provisions of this paragraph shall
not apply to a deposit account for which the Lender is the depositary bank and
is in automatic control, (y) any deposit accounts specially and exclusively used
for petty cash and which shall not at any time contain more than $10,000, and
(z) any deposit accounts specially and exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of such
Borrower’s salaried employees.
 
(c) Investment Property. If any Borrower shall, now or at any time hereafter,
hold or acquire any certificated securities, such Borrower shall forthwith
endorse, assign and deliver the same to the Lender, accompanied by such
instruments of transfer or assignment duly executed in blank as the Lender may
from time to time specify. If any securities now or hereafter acquired by any
Borrower are uncertificated and are issued to such Borrower or its nominee
directly by the issuer thereof, such Borrower shall promptly, but no later than
three (3) Business Days after receipt thereof notify the Lender thereof and, at
the Lender’s request and option, either (i) cause the issuer to enter into an
Account Control Agreement or an agreement under Section 8-106 of the UCC whereby
the issuer agrees with instructions originated by Lender without further consent
by any Borrower, or (ii) pursuant to an agreement in form and substance
satisfactory to the Lender, arrange for the Lender to become the registered
owner of the securities. If any securities, whether certificated or
uncertificated, or other investment property now or hereafter acquired by any
Borrower are held by such Borrower or its nominee through a securities
intermediary or commodity intermediary, such Borrower shall promptly, but no
later than three (3) Business Days after receipt thereof notify the Lender
thereof and, at the Lender’s request and option, either (x) cause such
securities intermediary or (as the case may be) commodity intermediary to enter
into an Account Control Agreement, or (y) pursuant to an agreement in form and
substance satisfactory to the Lender, in the case of financial assets or other
investment property held through a securities intermediary, arrange for the
Lender to become the entitlement holder with respect to such investment
property, with such Borrower being permitted, only with the consent of the
Lender, to exercise rights to withdraw or otherwise deal with such investment
property. The provisions of this paragraph shall not apply to any financial
assets credited to a securities account for which the Lender is the securities
intermediary.
 
14

--------------------------------------------------------------------------------


 
(d) Collateral in the Possession of a Bailee. If any Collateral is, now or at
any time hereafter, in the possession of a bailee, Borrowers shall promptly
notify the Lender thereof and, at the Lender’s request and option, shall
promptly obtain a bailee acknowledgment and access agreement in form and
substance reasonably satisfactory to the Lender.
 
(e) Letter-of-credit Rights. If any Borrower is, now or at any time hereafter, a
beneficiary under a letter of credit, such Borrower shall promptly notify the
Lender thereof and, at the request and option of the Lender, such Borrower
shall, pursuant to an agreement in form and substance reasonably satisfactory to
the Lender, either (a) arrange for the issuer and any confirmer of such letter
of credit to consent to an assignment to the Lender of the proceeds of the
letter of credit or (b) arrange for the Lender to become the transferee
beneficiary of the letter of credit.
 
(f) Commercial Tort Claims. If any Borrower shall, now or at any time hereafter,
hold or acquire a commercial tort claim in an amount greater than $100,000, such
Borrower shall promptly notify the Lender in a writing signed by such Borrower
of the particulars thereof and grant to the Lender in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Lender.
 
(g) Judgment. The Borrowers shall file pleadings with the appropriate court
indicating that the Judgment has been assigned to the Lender as collateral
security and shall serve such pleadings on the defendants in the 777 Patent
Litigation.
 
(h) Other Actions as to any and all Collateral. Each Borrower further agrees,
upon the request of the Lender and at the Lender’s option, to take any and all
other actions as the Lender may reasonably determine to be necessary or useful
for the attachment, perfection and first priority (subject to Permitted Liens)
of, and the ability of the Lender to enforce, the Lender’s Lien in any and all
of the Collateral, including (i) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the UCC, to
the extent, if any, that the applicable Borrower’s signature thereon is required
therefor, (ii) causing the Lender’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the Lender to enforce, the
Lender’s security interest in such Collateral, (iii) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of the Lender to enforce, the Lender’s
security interest in such Collateral, (iv) obtaining governmental and other
third party waivers, consents and approvals, in form and substance reasonably
satisfactory to the Lender, including any consent of any licensor, lessor or
other person obligated on Collateral, (v) obtaining waivers from mortgagees and
landlords in form and substance reasonably satisfactory to the Lender, (vi)
creating and perfecting Liens in favor of the Lender in any real property
acquired after the Closing Date, and (vii) taking all actions under any earlier
versions of the UCC or under any other law, as reasonably determined by the
Lender to be applicable in any relevant UCC or other jurisdiction, including any
foreign jurisdiction. In addition to the foregoing, each Borrower shall on such
periodic basis as the Lender shall require, (w) provide the Lender with a report
of all new patentable, copyrightable or trademarkable materials acquired or
generated by such Borrower during the prior period (whether or not the Borrower
ultimately causes such patent, copyright or trademark to be registered as set
forth in clause (x) below), (x) cause all patents, copyrights, and trademarks
acquired or generated by such Borrower material to its business that are not
already the subject of a registration with the appropriate filing office (or an
application therefor diligently prosecuted) and the registration of which would
not significantly compromise the Borrower’s competitive position, to be
registered with such appropriate filing office in a manner sufficient to impart
constructive notice of such Borrower’s ownership thereof, (y) cause to be
prepared, executed, and delivered to the Lender supplemental schedules to the
applicable Loan Documents to identify such patents, copyrights and trademarks as
being subject to the security interests created thereunder, and (z) execute and
deliver to the Lender at the Lender’s request Patent, Trademark or Copyright
Security Agreements with respect to such patents, trademarks or copyrights for
filing with the appropriate filing office.
 
15

--------------------------------------------------------------------------------


 
3.4. Collateral Assignment. Each Borrower agrees and acknowledges that the grant
of a security interest in the Judgment as set forth in Section 3.1 is a
collateral assignment thereof and the Borrowers hereby collaterally assign such
Judgment to the Lender.
 
3.5. Relation to Other Security Documents. Concurrently herewith each Borrower
is executing and delivering to the Lender the Pledge Agreements, a Copyright
Security Agreement, a Patent Security Agreement and a Trademark Security
Agreement pursuant to which such Borrower is assigning to the Lender certain
Collateral as set forth in such agreements. The provisions of such agreements
are supplemental to the provisions of this Agreement, and nothing contained in
such agreements shall derogate from any of the rights or remedies of the Lender.
Neither the delivery of, nor anything contained in, such agreements shall be
deemed to prevent or postpone the time of attachment or perfection of any
security interest in such Collateral created hereby.
 
3.6. Power of Attorney. Each Borrower hereby irrevocably makes, constitutes, and
appoints the Lender (and any of the Lender’s officers, employees, or agents
designated by the Lender) as such Borrower’s true and lawful attorney, with
power to (a) if such Borrower refuses to, or fails timely to execute and deliver
any of the documents described in Section 3.2, sign the name of Borrower on any
of the documents described in Section 3.2, (b) at any time that an Event of
Default has occurred and is continuing, sign Borrower’s name on any invoice or
bill of lading relating to the Collateral, drafts against account debtors, or
notices to account debtors, (c) at any time that an Event of Default has
occurred and is continuing, send requests for verification of Receivables, (d)
at any time that an Event of Default has occurred and is continuing, endorse
Borrower’s name on any collection item that may come into the Lender’s
possession, (e) at any time that an Event of Default has occurred and is
continuing, make, settle, and adjust all claims under the Borrower’s policies of
insurance and make all determinations and decisions with respect to such
policies of insurance, and (f) at any time that an Event of Default has occurred
and is continuing, settle and adjust disputes and claims respecting the
Receivables, Chattel Paper, or General Intangibles directly with account
debtors, for amounts and upon terms that the Lender determines to be reasonable,
and the Lender may cause to be executed and delivered any documents and releases
that the Lender determines to be necessary. The appointment of the Lender as
each Borrower’s attorney, and each and every one of its rights and powers, being
coupled with an interest, is irrevocable until all of the Obligations have been
fully and finally repaid in cash and performed and the Lender’s obligations to
extend credit hereunder are terminated.
 
16

--------------------------------------------------------------------------------


 
SECTION 4. CONDITIONS PRECEDENT TO LOAN
 
The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrowers of the following conditions:
 
4.1. Initial Advance. On or prior to the Closing Date, Borrowers shall have
delivered to Lender the following:
 
(a) executed originals of the Loan Documents required to be delivered on the
Closing Date, a legal opinion of Borrowers’ counsel, and all other documents and
instruments reasonably required by Lender to effectuate the transactions
contemplated hereby or to create and perfect the Liens of Lender with respect to
all Collateral, in all cases in form and substance reasonably acceptable to
Lender;
 
(b) certified copy of resolutions of each Borrower’s board of directors
evidencing approval of (i) the Loan and other transactions evidenced by the Loan
Documents; and (ii) the Warrant and transactions evidenced thereby;
 
(c) certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of each Borrower;
 
(d) a certificate of good standing for each Borrower from its state of
incorporation and similar certificates from all other jurisdictions in which it
does business and where the failure to be qualified would have a Material
Adverse Effect;
 
(e) (i) to the extent not paid prior to the Closing Date, payment of the
Facility Charge and reimbursement of Lender’s current expenses reimbursable
pursuant to this Agreement, and (ii) payment of the Closing Success Fee as set
forth in Section 7.17(a), in each case which amounts may be deducted from the
initial Advance;
 
(f) evidence of insurance, together with endorsements identifying Lender as
additional insured on all liability policies and loss payee on all property
policies;
 
(g) results of UCC searches with respect to the Collateral indicating no Liens
other than Permitted Liens and otherwise in form and substance satisfactory to
the Lender;
 
(h) written consent of the holders of Holdings' Preferred Stock;
 
(i) written consent of the Convertible Noteholders; and
 
17

--------------------------------------------------------------------------------


 
(j) such other documents as Lender may reasonably request.
 
4.2. All Advances. On each Advance Date:
 
(a) Lender shall have received (i) an Advance Request and a Note for the
relevant Advance as required by Section 2.1(b), each duly executed by the
relevant Borrower’s Chief Executive Officer or Chief Financial Officer, and
(ii) any other documents Lender may reasonably request.
 
(b) The representations and warranties set forth in this Agreement and in
Section 5 and in the Warrant shall be true and correct in all material respects
on and as of the Advance Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date.
 
(c) Each Borrower shall be in compliance with all the terms and provisions set
forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after such Advance no Event of
Default shall have occurred and be continuing.
 
(d) Each Advance Request shall be deemed to constitute a representation and
warranty by each Borrower on the relevant Advance Date as to the matters
specified in paragraphs (b) and (c) of this Section 4.2 and as to the matters
set forth in the Advance Request.
 
4.3. No Default. As of the Closing Date and each Advance Date, (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.
 
SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER
 
Each Borrower represents and warrants that:
 
5.1. Corporate Status. Each Borrower is a corporation duly organized, legally
existing and in good standing under the laws of the State of Delaware, and is
duly qualified as a foreign corporation in all jurisdictions in which the nature
of its business or location of its properties require such qualifications and
where the failure to be qualified could reasonably be expected to have a
Material Adverse Effect. Each Borrower’s present name, former names (if any),
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in Exhibit
C, as may be updated by Borrower in a written notice (including any Compliance
Certificate) provided to Lender after the Closing Date.
 
5.2. Collateral. Each Borrower owns the Collateral free of all Liens, except for
Permitted Liens. Each Borrower has the power and authority to grant to Lender a
Lien in the Collateral as security for the Secured Obligations.
 
18

--------------------------------------------------------------------------------


 
5.3. Consents. Each Borrower’s execution, delivery and performance of the Notes,
this Agreement and all other Loan Documents, and Lead Borrower’s execution of
the Warrant, (i) have been duly authorized by all necessary corporate action of
such Borrower, (ii) will not result in the creation or imposition of any Lien
upon the Collateral, other than Permitted Liens and the Liens created by this
Agreement and the other Loan Documents, (iii) do not violate any provisions of
such Borrower’s Certificate or Articles of Incorporation (as applicable),
bylaws, or any, law, regulation, order, injunction, judgment, decree or writ to
which such Borrower is subject and (iv) except as described on Schedule 5.3, do
not violate any contract or agreement or require the consent or approval of any
other Person. The individual or individuals executing the Loan Documents and the
Warrant are duly authorized to do so.
 
5.4. Material Adverse Effect. Other than as set forth in the Schedules to this
Agreement as in effect on the Closing Date, expressly excluding any changes to
or escalation in status of the items listed on such Schedules occurring after
the Closing Date and, no event that has had or could reasonably be expected to
have a Material Adverse Effect has occurred and is continuing, and Borrowers are
not aware of any event likely to occur that is reasonably expected to result in
a Material Adverse Effect.
 
5.5. Actions Before Governmental Authorities. Except as described on Schedule
5.5, there are no actions, suits or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of any
Borrower, threatened against or affecting any Borrower or its property (i) which
would adversely affect the validity or enforceability of any Loan Document or
the Lender’s rights under any Loan Document, or (ii) as to which there is a
reasonable possibility of an adverse determination and which, if adversely
determined, would reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect.
 
5.6. Laws. No Borrower is in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect. No Borrower is in default in any manner
under any provision of any agreement or instrument evidencing indebtedness, or
any other material agreement to which it is a party or by which it is bound.
 
5.7. Information Correct. No information, report, Advance Request, financial
statement, exhibit or schedule furnished, by or on behalf of Borrowers to Lender
in connection with any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading at the time such statement was made or deemed
made.
 
5.8. Tax Matters. Except as described on Schedule 5.8, (a) each Borrower has
filed all federal, state and local tax returns that it is required to file, (b)
each Borrower has duly paid or fully reserved for all taxes or installments
thereof (including any interest or penalties) as and when due, which have or may
become due pursuant to such returns, and (c) each Borrower has paid or fully
reserved for any tax assessment received by such Borrower for the three (3)
years preceding the Closing Date, if any (including any taxes being contested in
good faith and by appropriate proceedings).
 
19

--------------------------------------------------------------------------------


 
5.9. Intellectual Property Claims. Each Borrower is the sole owner of, or
otherwise has the right to use, the Intellectual Property owned or held by such
Borrower. Except as described on Schedule 5.9, (i) each of the material
Copyrights, Trademarks and Patents is valid and enforceable, (ii) no material
part of the Intellectual Property has been judged invalid or unenforceable, in
whole or in part, and (iii) no claim has been made to such Borrower that any
material part of the Intellectual Property violates the rights of any third
party. Exhibit D is a true, correct and complete list of each of Borrower’s
Patents, registered Trademarks, registered Copyrights, and material agreements
under which each Borrower licenses Intellectual Property from third parties
(other than shrink-wrap software licenses), together with application or
registration numbers, as applicable, owned by any Borrower, in each case as of
the Closing Date. No Borrower is in material breach of, nor has any Borrower
failed to perform any material obligations under, any of the foregoing
contracts, licenses or agreements and, to each Borrower’s knowledge, no third
party to any such contract, license or agreement is in material breach thereof
or has failed to perform any material obligations thereunder.
 
5.10. Intellectual Property. Except as described on Schedule 5.10, each Borrower
has, or in the case of any proposed business, will have, all material rights
with respect to Intellectual Property necessary in the operation or conduct of
Borrower’s business as currently conducted and proposed to be conducted by such
Borrower. Without limiting the generality of the foregoing, and in the case of
Licenses, except for restrictions that are unenforceable under Division 9 of the
UCC, each Borrower has the right, to the extent required to operate Borrower’s
business, to freely transfer, license or assign Intellectual Property without
condition, restriction or payment of any kind (other than license payments in
the ordinary course of business) to any third party, and each Borrower owns or
has the right to use, pursuant to valid licenses, all software development
tools, library functions, compilers and all other third-party software and other
items that are used in the design, development, promotion, sale, license,
manufacture, import, export, use or distribution of Borrower Products.
 
5.11. Borrower Products. Except as described on Schedule 5.11; (a) no
Intellectual Property owned by any Borrower or Borrower Product has been or is
subject to any actual or, to the knowledge of any Borrower, threatened
litigation, proceeding (including any proceeding in the United States Patent and
Trademark Office or any corresponding foreign office or agency) or outstanding
decree, order, judgment, settlement agreement or stipulation that restricts in
any manner any Borrower’s use, transfer or licensing thereof or that may affect
the validity, use or enforceability thereof; (b) there is no decree, order,
judgment, agreement, stipulation, arbitral award or other provision entered into
in connection with any litigation or proceeding that obligates any Borrower to
grant licenses or ownership interest in any future Intellectual Property related
to the operation or conduct of the business of any Borrower or Borrower
Products; (c) no Borrower has received any written notice or claim, or, to the
knowledge of Borrower, oral notice or claim, challenging or questioning any
Borrower’s ownership in any Intellectual Property (or written notice of any
claim challenging or questioning the ownership in any licensed Intellectual
Property of the owner thereof) or suggesting that any third party has any claim
of legal or beneficial ownership with respect thereto nor, to any Borrower’s
knowledge, is there a reasonable basis for any such claim; and (d) no Borrower’s
use of its Intellectual Property nor the production and sale of Borrower
Products infringes the Intellectual Property or other rights of others.
 
20

--------------------------------------------------------------------------------


 
5.12. Financial Accounts. Exhibit E, as may be updated by any Borrower in a
written notice provided to Lender after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which each
Borrower or any US Subsidiary maintains Deposit Accounts and (b) all
institutions at which each Borrower or any US Subsidiary maintains an account
holding Investment Property, and such exhibit correctly identifies the name,
address and telephone number of each bank or other institution, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor.
 
5.13. Employee Loans. No Borrower has any outstanding loans to any employee,
officer or director of such Borrower nor has any Borrower guaranteed the payment
of any loan made to an employee, officer or director of any Borrower by a third
party.
 
5.14. Capitalization and Subsidiaries. Each Borrower’s capitalization as of the
Closing Date is set forth on Schedule 5.14 annexed hereto. No Borrower owns any
stock, partnership interest or other equity securities of any Person, except for
Permitted Investments. Attached as Schedule 5.14, is a true, correct and
complete list of each Subsidiary. Such Schedule 5.14 may be updated by any
Borrower in a written notice provided after the Closing Date, provided that no
such update shall be deemed a waiver of any Event of Default resulting from
matters disclosed therein.
 
SECTION 6. INSURANCE; INDEMNIFICATION
 
6.1. Coverage. Each Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in such Borrower’s line of business. Such risks shall include
the risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrowers must maintain a
minimum of One Million Dollars ($1,000,000.00) of commercial general liability
insurance for each occurrence. Borrowers have and agree to maintain a minimum of
Ten Million Dollars ($10,000,000) of directors and officers’ insurance for each
occurrence, and Ten Million Dollars ($10,000,000) in the aggregate. So long as
there are any Secured Obligations outstanding, each Borrower shall also cause to
be carried and maintained insurance upon the Collateral, insuring against all
risks of physical loss or damage howsoever caused, in an amount not less than
the full replacement cost of the Collateral, provided that such insurance may be
subject to standard exceptions and deductibles.
 
6.2. Certificates. Each Borrower shall deliver to Lender certificates of
insurance that evidence such Borrower’s compliance with its insurance
obligations in Section 6.1 and the obligations contained in this Section 6.2.
Each Borrower’s insurance certificate shall state Lender is an additional
insured for commercial general liability, an additional insured and a loss payee
for all risk property damage insurance, subject to the insurer’s approval, a
loss payee for fidelity insurance, and a loss payee for property insurance and
additional insured for liability insurance for any future insurance that
Borrowers may acquire from such insurer. Attached to the certificates of
insurance will be additional insured endorsements for liability and lender’s
loss payable endorsements for all risk property damage insurance and fidelity.
All certificates of insurance will provide for a minimum of thirty (30) days
advance written notice to Lender of cancellation or any other change adverse to
Lender’s interests. Any failure of Lender to scrutinize such insurance
certificates for compliance is not a waiver of any of Lender’s rights, all of
which are reserved.
 
21

--------------------------------------------------------------------------------


 
6.3. Indemnity. Each Borrower agrees to indemnify and hold Lender and its
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders harmless from and against any and all claims, costs, expenses,
damages and liabilities (including such claims, costs, expenses, damages and
liabilities based on liability in tort, including strict liability in tort),
including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense (including those incurred upon any appeal), that may be
instituted or asserted against or incurred by Lender or any such Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or the handling of Collateral of Borrowers, or any actions or
failures to act in connection therewith, or arising out of the disposition or
utilization of the Collateral, or Lender’s relying on any instruction of Lead
Borrower, or any other actions taken or not taken by Lender hereunder or under
any other Loan Document excluding in all cases claims resulting solely from
Lender’s gross negligence or willful misconduct. Each Borrower agrees to pay,
and to save Lender harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all excise, sales or other similar
taxes (excluding taxes imposed on or measured by the net income of Lender) that
may be payable or determined to be payable with respect to any of the Collateral
or this Agreement.
 
SECTION 7. COVENANTS OF BORROWER
 
Each Borrower agrees as follows:
 
7.1. Financial Reports. Each Borrower shall furnish to Lender the Compliance
Certificate in the form of Exhibit F monthly within 30 days after the end of
each month and the financial statements listed hereinafter (the “Financial
Statements”):
 
(a) as soon as practicable (and in any event within 30 days) after the end of
each month, unaudited interim financial statements as of the end of such month
(prepared on a consolidated and consolidating basis, if applicable), including
balance sheet and related statements of income and cash flows accompanied by a
report detailing any material contingencies (including the commencement of any
material litigation by or against any Borrower) or any other occurrence that
would reasonably be expected to have a Material Adverse Effect, all certified by
Holdings’ Chief Executive Officer or Chief Financial Officer to the effect that
they have been prepared in accordance with GAAP, except (i) for the absence of
footnotes, (ii) that they are subject to normal year end adjustments, and (iii)
they do not contain certain non-cash items that are customarily included in
quarterly and annual financial statements;
 
(b) as soon as practicable (and in any event within 45 days) after the end of
each calendar quarter, unaudited interim financial statements as of the end of
such calendar quarter (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows accompanied by a report detailing any material contingencies (including
the commencement of any material litigation by or against any Borrower) or any
other occurrence that would reasonably be expected to have a Material Adverse
Effect, all certified by Holdings’ Chief Executive Officer or Chief Financial
Officer to the effect that they have been prepared in accordance with GAAP,
except (i) for the absence of footnotes, and (ii) that they are subject to
normal year end adjustments;
 
22

--------------------------------------------------------------------------------


 
(c) as soon as practicable (and in any event within 90 days) after the end of
each fiscal year, (i) unqualified audited financial statements as of the end of
such year (prepared on a consolidated and consolidating basis, if applicable),
including balance sheet and related statements of income and cash flows, and
setting forth in comparative form the corresponding figures for the preceding
fiscal year, certified by a firm of independent certified public accountants
selected by Borrowers and reasonably acceptable to Lender, accompanied by any
management report from such accountants;
 
(d) promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that any Borrower has made
available to holders of its Preferred Stock and copies of any regular, periodic
and special reports or registration statements that any Borrower files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange; and
 
(e) budgets, operating plans and other financial information reasonably
requested by Lender.
 
The executed Compliance Certificate may be sent via facsimile to Lender at (617)
261-6551 or via e-mail to bjadot@herculestech.com. All Financial Statements
required to be delivered pursuant to clauses (a), (b) and (c) shall be sent via
e-mail to financialstatements@herculestech.com with a copy to
bjadot@herculestech.com provided, that if e-mail is not available or sending
such Financial Statements via e-mail is not possible, they shall be sent via
facsimile to Lender at: (617) 261-6551, attention Chief Credit Officer,
reference Diomed Holdings, Inc.
 
7.2. Management Rights. Each Borrower shall permit any representative that
Lender authorizes, including its attorneys and accountants, to inspect the
Collateral, and examine and make copies and abstracts of the books of account
and records of such Borrower at reasonable times and upon reasonable notice
during normal business hours. In addition, any such representative shall upon
reasonable notice have the right to meet with management and officers of each
Borrower to discuss such books of account and records. In addition, Lender shall
be entitled at reasonable times and intervals to consult with and advise the
management and officers of each Borrower concerning significant business issues
affecting such Borrower. Such consultations shall not unreasonably interfere
with such Borrower’s business operations. The parties intend that the rights
granted Lender shall constitute “management rights” within the meaning of 29
C.F.R Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Lender with respect to any business issues shall not be deemed
to give Lender, nor be deemed an exercise by Lender of, control over any
Borrower’s management or policies.
 
23

--------------------------------------------------------------------------------


 
7.3. Further Assurances. Each Borrower shall from time to time execute, deliver
and file, alone or with Lender, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other documents to
perfect or give the highest priority to Lender’s Lien on the Collateral. Each
Borrower shall from time to time procure any instruments or documents as may be
requested by Lender, and take all further action that may be necessary or
desirable, or that Lender may reasonably request, to perfect and protect the
Liens granted hereby and thereby. In addition, and for such purposes only, each
Borrower hereby authorizes Lender to execute and deliver on behalf of such
Borrower and to file such financing statements, collateral assignments, notices,
control agreements, security agreements and other documents without the
signature of such Borrower either in Lender’s name or in the name of Lender as
agent and attorney-in-fact for such Borrower. Each Borrower shall protect and
defend such Borrower’s title to the Collateral and Lender’s Lien thereon against
all Persons claiming any interest adverse to any Borrower or Lender other than
Permitted Liens.
 
7.4. Compromise of Agreements. With respect to Accounts with a combined value in
excess of twenty percent (20%) of all of any individual Borrower’s Accounts then
outstanding (other than Accounts constituting proceeds of the 777 Patent
Litigation), no Borrower shall (a) grant any material extension of the time of
payment thereof, (b) to any material extent, compromise, compound or settle the
same for less than the full amount thereof, (c) release, wholly or partly, any
Person liable for the payment thereof, or (d) allow any credit or discount
whatsoever thereon other than trade discounts granted by such Borrower in the
ordinary course of business of such Borrower. Nothing in this Section 7.4 shall
be deemed to prevent Borrowers from compromising or settling any actions with
respect to the 777 Patent Litigation, provided that no Event of Default has
occurred and is continuing and provided further that such actions could not
reasonably be expected to result in a Material Adverse Effect.
 
7.5. Indebtedness. No Borrower shall create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any US Subsidiary so
to do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on any Borrower an obligation to prepay any Indebtedness,
or make any cash payment with respect to the Convertible Debentures, except for
(i) the conversion of Indebtedness into equity securities and the payment of
cash in lieu of and solely for fractional shares in connection with such
conversion, (ii) so long as no Event of Default pursuant to Sections 10.1 or
10.6 shall have occurred and be continuing or prior to the acceleration of the
Secured Obligations pursuant to Section 11.1, the Borrowers may make any payment
of interest due and owing to the Convertible Noteholders in respect of the
Convertible Debentures. No Borrower shall be permitted to prepay or repay the
obligations owing under the Convertible Debentures without the written consent
of the Lender.
 
7.6. Collateral. Each Borrower shall at all times keep the Collateral and all
other property and assets used in such Borrower’s business or in which such
Borrower now or hereafter holds any interest free and clear from any legal
process or Liens whatsoever (except for (a) Permitted Liens, and (b) those
described on Schedule 7.6), and shall give Lender prompt written notice of any
legal process affecting the Collateral, such other property and assets, or any
Liens thereon. Each Borrower shall cause its US Subsidiaries to protect and
defend such US Subsidiary’s title to its assets from and against all Persons
claiming any interest adverse to such US Subsidiary, and each Borrower shall
cause its Subsidiaries at all times to keep such Subsidiary’s property and
assets free and clear from any legal process or Liens whatsoever (except for (a)
Permitted Liens, and (b) those described on Schedule 7.6), and shall give Lender
prompt written notice of any legal process affecting such Subsidiary’s assets. 
 
24

--------------------------------------------------------------------------------


 
7.7. Investments. No Borrower shall directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its US Subsidiaries so
to do, other than Permitted Investments.
 
7.8. Distributions. No Borrower shall nor shall any Borrower allow any
Subsidiary to, (a) repurchase or redeem any class of stock or other equity
interest other than pursuant to employee, director or consultant repurchase
plans or other similar agreements, provided, however, in each case the
repurchase or redemption price does not exceed the original consideration paid
for such stock or equity interest, provided, further, that for purposes of the
foregoing, neither the exercise of common stock purchase warrants or options to
purchase common stock on a "cashless exercise" basis nor the conversion or
exchange for common stock of the Convertible Debentures, or shares of Preferred
Stock in accordance with their terms shall not constitute a repurchase or
redemption, or (b) declare or pay any cash dividend or make a cash distribution
on any class of stock or other equity interest, except that a Subsidiary may pay
dividends or make distributions to Borrower, or (c) lend money to any employees,
officers or directors or guarantee the payment of any such loans granted by a
third party in excess of $100,000 in the aggregate or (d) waive, release or
forgive any indebtedness owed by any employees, officers or directors in excess
of $100,000 in the aggregate. 
 
7.9. Transfers. Except for Permitted Transfers, no Borrower nor any US
Subsidiary shall voluntarily or involuntarily transfer, sell, lease, license,
lend or in any other manner convey any equitable, beneficial or legal interest
in any material portion of their assets.
 
7.10. Taxes. Each Borrower and its respective US Subsidiaries shall pay when due
all taxes, fees or other charges of any nature whatsoever (together with any
related interest or penalties) now or hereafter imposed or assessed against such
Borrower, Lender or the Collateral or upon such Borrower’s ownership,
possession, use, operation or disposition thereof or upon Borrower’s rents,
receipts or earnings arising therefrom. Each Borrower shall file on or before
the due date therefor all personal property tax returns in respect of the
Collateral. Notwithstanding the foregoing, each Borrower may contest, in good
faith and by appropriate proceedings, taxes for which such Borrower maintains
adequate reserves therefor in accordance with GAAP.
 
7.11. Corporate Changes. Neither any Borrower nor any Subsidiary shall change
its corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Lender. Neither any Borrower nor any Subsidiary
shall relocate its chief executive office or its principal place of business
unless: (i) it has provided prior written notice to Lender; and (ii) such
relocation shall be within the continental United States. Neither any Borrower
nor any Subsidiary shall relocate any item of Collateral (other than (w) sales
of Inventory in the ordinary course of business, (x) relocations of Equipment
having an aggregate value of up to $150,000 in any fiscal year, (y)
transportation or relocation of Inventory to the extent that such Inventory is
in the custody of Borrowers' sales representatives and is necessary for the
purposes of demonstrating Borrowers' products, and (z) relocations of Collateral
from a location described on Exhibit C to another location described on Exhibit
C) unless (1) it has provided prompt written notice to Lender, (2) such
relocation is within the continental United States, and (3) if such relocation
is to a third party bailee, it has delivered a bailee agreement in form and
substance reasonably acceptable to the Lender.
 
25

--------------------------------------------------------------------------------


 
7.12. New Subsidiaries. Each Borrower shall notify Lender of each Subsidiary
formed subsequent to the Closing Date and, if requested in writing by Lender,
within 15 days of such request, shall cause any US Subsidiary become an
Additional Borrower by execution and delivery to Lender of a Joinder Agreement
together with a legal opinion in form and substance satisfactory to Lender and
such other documents requested by Lender.
 
7.13. Modification of Certain Agreements. Each Borrower will not, and will not
permit any of its Subsidiaries to, consent to any amendment, supplement, waiver
or other modification of, such Borrower’s or such Subsidiary’s certificate of
incorporation or formation, by-laws, limited liability company agreement,
partnership agreement or such other applicable governing documents.
 
7.14. Compliance with Laws. Each Borrower shall and shall cause each of its
Subsidiaries to, comply with (a) the applicable laws and regulations wherever
its business is conducted to the extent to which the non-compliance of such laws
and regulations could not reasonably be expected to result in a Material Adverse
Effect, (b) the provisions of its organizational documents, (c) all agreements
and instruments by which it and any of its properties may be bound to the extent
to which the non-compliance of such laws and regulations could not reasonably be
expected to result in a Material Adverse Effect and (d) all applicable decrees,
orders and judgments.
 
7.15. Payments. The Lender will initiate debit entries to the Borrower’s account
as authorized on the ACH Debit Authorization Agreement in the form of Exhibit H
on each Payment Date of all periodic obligations payable to Lender under each
Note or Advance.
 
7.16. Deposit Accounts. Neither any Borrower nor any US Subsidiary of any
Borrower shall maintain any Deposit Accounts, or accounts holding Investment
Property, except with respect to which Lender has an Account Control Agreement
unless otherwise permitted pursuant to Section 3.3(b).
 
7.17. Additional Fees. Borrowers shall pay to Lender the following additional
fees:
 
(a) a Closing Success Fee (which amount may be deducted from the initial
Advance);
 
(b) on the earlier of (i) June 30, 2008, or (ii) any prepayment in full of the
Secured Obligations, whether by voluntary prepayment, accelerated termination or
otherwise, a fee in the amount of $900,000; and
 
(c) in the event of a Change in Control, 1% of the Aggregate Gross Consideration
payable in connection with such Change in Control.
 
26

--------------------------------------------------------------------------------


 
7.18. Issuance of Equity. Neither any Borrower nor any US Subsidiary of any
Borrower shall issue any class of stock or other equity interest for
consideration that is less than $1.15 per share, provided that the conversion
price of the Convertible Debentures and the Warrant may be equal to $0.70 per
share of Common Stock and Holdings may issue additional shares to the holders of
Holdings Preferred Stock such that upon conversion of the Holdings Preferred
Stock, such holders would receive, in toto, the number of shares of Common Stock
that would have been issued to the holder had the exchange rate of the Holdings
Preferred Stock been $0.70 per share.
 
7.19. Business of Subsidiaries. Notwithstanding anything herein to the contrary,
none of the U.S. Subsidiaries other than Holdings and the Lead Borrower shall
engage in any trade or business, or own any assets (other than the stock of
their Subsidiaries, leases for retail locations or intellectual property with a
de minimis value) or incur any Indebtedness (other than the Secured
Obligations).
 
7.20. Treasury Functions. All cash management and treasury functions for any
Subsidiary not organized in a jurisdiction of the United States shall be
maintained by the Borrowers, provided that Diomed Limited may maintain its
existing line of credit with Barclays Bank.
 
SECTION 8. RIGHT TO PURCHASE STOCK
 
8.1. Lender or its assignee or nominee shall have the right, in its discretion,
to purchase shares of Holdings’ securities having an aggregate purchase price of
up to $1,000,000 in the Next Event on the same terms and conditions afforded to
other investors in the Next Event.
 
SECTION 9. CONDITIONS SUBSEQUENT
 
9.1. 777 Patent Litigation. The Borrowers will, within fourteen (14) days of the
Closing Date, have taken all actions necessary to perfect the Lender’s security
interest in the proceeds of the Judgment and shall take such further actions in
connection with the Judgment as may be requested by Lender.
 
SECTION 10. EVENTS OF DEFAULT
 
The occurrence of any one or more of the following events shall be an Event of
Default:
 
10.1. Payments. Any Borrower fails to pay any amount due under this Agreement,
the Notes or any of the other Loan Documents on the due date including, without
limitation, the Warrant Price Fee or any fee set forth in Section 7.17; or
 
10.2. Covenants. Any Borrower breaches or defaults in the performance of any
covenant or Secured Obligation under this Agreement, the Notes, or any of the
other Loan Documents, and (a) with respect to a default under any covenant under
this Agreement (other than under Section 6.1, 6.2, 7.5 - 7.9, 7.15 - 7.18 or
9.1) such default continues for more than ten (10) days after the earlier of the
date on which (i) Lender has given notice of such default to Lead Borrower and
(ii) any Borrower has actual knowledge of such default or (b) with respect to a
default under any of Section 6.1, 6.2, 7.5 - 7.9, 7.15 - 7.18 or 9.1, the
occurrence of such default; or
 
27

--------------------------------------------------------------------------------


 
10.3. Material Adverse Effect. A circumstance has occurred that would reasonably
be expected to have a Material Adverse Effect; or
 
10.4. Other Loan Documents. The occurrence of any default under the Warrant, any
Loan Document, or any other agreement between any Borrower and Lender and such
default continues for more than ten (10) days after the earlier of (a) Lender
has given notice of such default to Lead Borrower, or (b) any Borrower has
actual knowledge of such default; or
 
10.5. Representations. Any representation or warranty made by any Borrower in
any Loan Document or in the Warrant shall have been false or misleading in any
material respect; or
 
10.6. Insolvency. Any Borrower (A) (i) shall make an assignment for the benefit
of creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents; or (iii) shall file a
voluntary petition in bankruptcy; or (iv) shall file any petition, answer, or
document seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation pertinent to such circumstances; or (v) shall
seek or consent to or acquiesce in the appointment of any trustee, receiver, or
liquidator of such Borrower or of all or any substantial part (i.e., 33-1/3% or
more) of the assets or property of such Borrower; or (vi) shall cease operations
of its business as its business has normally been conducted, or terminate
substantially all of its employees, or becomes insolvent; or (vii) such Borrower
or its directors or majority shareholders shall take any action initiating any
of the foregoing actions described in clauses (i) through (vi); or (B) either
(i) thirty (30) days shall have expired after the commencement of an involuntary
action against any Borrower seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, without such action being dismissed or all
orders or proceedings thereunder affecting the operations or the business of any
Borrower being stayed; or (ii) a stay of any such order or proceedings shall
thereafter be set aside and the action setting it aside shall not be timely
appealed; or (iii) any Borrower shall file any answer admitting or not
contesting the material allegations of a petition filed against such Borrower in
any such proceedings; or (iv) the court in which such proceedings are pending
shall enter a decree or order granting the relief sought in any such
proceedings; or (v) thirty (30) days shall have expired after the appointment,
without the consent or acquiescence of any Borrower, of any trustee, receiver or
liquidator of such Borrower or of all or any substantial part of the properties
of such Borrower without such appointment being vacated; or
 
10.7. Attachments; Judgments. Any portion of any Borrower’s assets is attached
or seized, or a levy is filed against any such assets, or a judgment or
judgments is/are entered for the payment of money, individually or in the
aggregate, of at least $150,000, or any Borrower is enjoined or in any way
prevented by court order from conducting any part of its business; or
 
10.8. Subordination of Convertible Debenture Security. (a) The occurrence of any
default under the Convertible Debentures, subject to any grace or cure period in
relation thereto, or (b) any holder of a Convertible Debenture shall have
repudiated or contested the validity or enforceability of the Intercreditor
Agreement between the Lender and each holder of the Convertible Debentures,
dated as of the date hereof, or shall have otherwise sought the termination of
such Intercreditor Agreement.
 
28

--------------------------------------------------------------------------------


 
10.9. Other Obligations. Either the occurrence of any default under any written
agreement or obligation of any Borrower (other than accounts payable subject to
ordinary course invoices) involving any Indebtedness in excess of $100,000, or
the occurrence of any default under any agreement or obligation of any Borrower
that could reasonably be expected to have a Material Adverse Effect; or
 
10.10. Change in Control. Any Borrower or any Subsidiary shall suffer a Change
in Control.
 
SECTION 11. REMEDIES
 
11.1. General. Upon and during the continuance of any one or more Events of
Default, (i) Lender may, at its option, accelerate and demand payment of all or
any part of the Secured Obligations and declare them to be immediately due and
payable (provided, that upon the occurrence of an Event of Default of the type
described in Section 10.6, the Notes and all of the Secured Obligations shall
automatically be accelerated and made due and payable, in each case without any
further notice or act), and (ii) Lender may notify any of Borrowers’ account
debtors to make payment directly to Lender, compromise in a commercially
reasonable manner the amount of any such account on any Borrower’s behalf and
endorse Lender’s name without recourse on any such payment for deposit directly
to Lender’s account. Lender may exercise all rights and remedies with respect to
the Collateral under the Loan Documents or otherwise available to it under the
UCC and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral. All Lender’s rights and remedies shall be cumulative and not
exclusive.
 
11.2. Collection; Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, Lender may, at any time or from time to time, apply,
collect, liquidate, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Lender may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Each Borrower agrees that any such public or private
sale may occur upon ten (10) calendar days’ prior written notice to Lead
Borrower. Lender may require any Borrower to assemble the Collateral and make it
available to Lender at a place designated by Lender that is reasonably
convenient to Lender and such Borrower. The proceeds of any sale, disposition or
other realization upon all or any part of the Collateral shall be applied by
Lender in the following order of priorities:
 
First, to Lender in an amount sufficient to pay in full Lender’s costs and
professionals’ and advisors’ fees and expenses as described in Section 12.11;
 
29

--------------------------------------------------------------------------------


 
Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Lender may choose in its sole discretion; and
 
Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Lead Borrower or its representatives or as a court of competent jurisdiction
may direct.
 
Lender shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.
 
11.3. No Waiver. Lender shall be under no obligation to marshal any of the
Collateral for the benefit of any Borrower or any other Person, and each
Borrower expressly waives all rights, if any, to require Lender to marshal any
Collateral.
 
11.4. Cumulative Remedies. The rights, powers and remedies of Lender hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Lender.
 
SECTION 12. MISCELLANEOUS
 
12.1. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
12.2. Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by facsimile or hand delivery or delivery by an overnight express service or
overnight mail delivery service; or (ii) the third calendar day after deposit in
the United States mails, with proper first class postage prepaid, in each case
addressed to the party to be notified as follows:
 

(a)
If to Lender:

 
HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
Legal Department
Attention: Chief Legal Officer and R. Bryan Jadot
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Facsimile: 650- 473-9194
Telephone: 650-289-3068

 
30

--------------------------------------------------------------------------------


 

(b)
If to any Borrower:

 
DIOMED HOLDINGS, INC.
1 Dundee Park
Andover, MA 01810
Attention: David B. Swank
Facsimile: (978) 475-8488
Telephone: (978) 824-1823
 
Copy to:
 
McGuire Woods LLP
1345 Avenue of the Americas
7th Floor
New York, NY 10105
Attention: William A. Newman, Esq.
Facsimile: (212) 548-2170
Telephone: (212) 548-2660

 
or to such other address as each party may designate for itself by like notice.
 
12.3. Entire Agreement; Amendments. This Agreement, the Notes, and the other
Loan Documents constitute the entire agreement and understanding of the parties
hereto in respect of the subject matter hereof and thereof, and supersede and
replace in their entirety any prior proposals, term sheets, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof. None of the terms of this
Agreement, the Notes or any of the other Loan Documents may be amended except by
an instrument executed by each of the parties hereto.
 
12.4. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
 
12.5. No Waiver. The powers conferred upon Lender by this Agreement are solely
to protect its rights hereunder and under the other Loan Documents and its
interest in the Collateral and shall not impose any duty upon Lender to exercise
any such powers. No omission or delay by Lender at any time to enforce any right
or remedy reserved to it, or to require performance of any of the terms,
covenants or provisions hereof by any Borrower at any time designated, shall be
a waiver of any such right or remedy to which Lender is entitled, nor shall it
in any way affect the right of Lender to enforce such provisions thereafter.
 
12.6. Survival. All agreements, representations and warranties contained in this
Agreement, the Notes and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Lender and shall survive
the execution and delivery of this Agreement and the expiration or other
termination of this Agreement.
 
31

--------------------------------------------------------------------------------


 
12.7. Successors and Assigns. The provisions of this Agreement and the other
Loan Documents shall inure to the benefit of and be binding on each Borrower and
its permitted assigns (if any). No Borrower shall assign its obligations under
this Agreement, the Notes or any of the other Loan Documents without Lender’s
express prior written consent, and any such attempted assignment shall be void
and of no effect. Lender may assign, transfer, or endorse its rights hereunder
and under the other Loan Documents without prior notice to any Borrower, and all
of such rights shall inure to the benefit of Lender’s successors and assigns.
 
12.8. Governing Law. This Agreement, the Notes and the other Loan Documents have
been negotiated and delivered to Lender in the State of California, and shall
have been accepted by Lender in the State of California. Payment to Lender by
Borrower of the Secured Obligations is due in the State of California. This
Agreement, the Notes and the other Loan Documents shall be governed by, and
construed and enforced in accordance with, the laws of the State of California,
excluding conflict of laws principles that would cause the application of laws
of any other jurisdiction.
 
12.9. Consent to Jurisdiction and Venue. All judicial proceedings (to the extent
that the reference requirement of Section 12.10 is not applicable) arising in or
under or related to this Agreement, the Notes or any of the other Loan Documents
may be brought in any state or federal court located in the State of California.
By execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement, the Notes or the other Loan Documents. Service
of process on any party hereto in any action arising out of or relating to this
Agreement shall be effective if given in any manner permitted by California law
and shall be deemed effective and received as set forth in Section 12.3. Nothing
herein shall affect the right to serve process in any other manner permitted by
law or shall limit the right of either party to bring proceedings in the courts
of any other jurisdiction.
 
12.10. Mutual Waiver of Jury Trial / Judicial Reference.
 
(a) Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. EACH BORROWER AND LENDER SPECIFICALLY
WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY,
“CLAIMS”) ASSERTED BY SUCH BORROWER AGAINST LENDER OR ITS ASSIGNEE OR BY LENDER
OR ITS ASSIGNEE AGAINST SUCH BORROWER. This waiver extends to all such Claims,
including Claims that involve Persons other than any Borrower and Lender; Claims
that arise out of or are in any way connected to the relationship between any
Borrower and Lender; and any Claims for damages, breach of contract, tort,
specific performance, or any equitable or legal relief of any kind, arising out
of this Agreement, any other Loan Document.
 
32

--------------------------------------------------------------------------------


 
(b) If the waiver of jury trial set forth in Section 12.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California. Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.
 
(c) In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 12.10, any prejudgment order, writ
or other relief and have such prejudgment order, writ or other relief enforced
to the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.
 
12.11. Professional Fees. Each Borrower promises to pay Lender’s fees and
expenses necessary to finalize the loan documentation, including but not limited
to reasonable attorneys fees, UCC searches, filing costs, and other
miscellaneous expenses. In addition, each Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses incurred by
Lender after the Closing Date in connection with or related to: (a) the Loan;
(b) the administration, collection, or enforcement of the Loan; (c) the
amendment or modification of the Loan Documents; (d) any waiver, consent,
release, or termination under the Loan Documents; (e) the protection,
preservation, sale, lease, liquidation, or disposition of Collateral or the
exercise of remedies with respect to the Collateral; (f) any legal, litigation,
administrative, arbitration, or out of court proceeding in connection with or
related to any Borrower or the Collateral, and any appeal or review thereof; and
(g) any bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to any Borrower, the
Collateral, the Loan Documents, including representing Lender in any adversary
proceeding or contested matter commenced or continued by or on behalf of any
Borrower’s estate, and any appeal or review thereof.
 
12.12. Confidentiality. Lender acknowledges that certain items of Collateral and
information provided to Lender by any Borrower are confidential and proprietary
information of such Borrower, if and to the extent such information is marked as
confidential by such Borrower at the time of disclosure (the “Confidential
Information”). Accordingly, Lender agrees that any Confidential Information it
may obtain in the course of acquiring, administering, or perfecting Lender’s
security interest in the Collateral shall not be disclosed to any other person
or entity in any manner whatsoever, in whole or in part, without the prior
written consent of the applicable Borrower, except that Lender may disclose any
such information: (a) to its own directors, officers, employees, accountants,
counsel and other professional advisors and to its affiliates if Lender in its
sole discretion determines that any such party should have access to such
information in connection with such party’s responsibilities in connection with
the Loan or this Agreement and, provided that such recipient of such
Confidential Information either (i) agrees to be bound by the confidentiality
provisions of this paragraph or (ii) is otherwise subject to confidentiality
restrictions that reasonably protect against the disclosure of Confidential
Information; (b) if such information is generally available to the public;
(c) if required or appropriate in any report, statement or testimony submitted
to any governmental authority having or claiming to have jurisdiction over
Lender; (d) if required or appropriate in response to any summons or subpoena or
in connection with any litigation, to the extent permitted or deemed advisable
by Lender’s counsel; (e) to comply with any legal requirement or law applicable
to Lender; (f) to the extent reasonably necessary in connection with the
exercise of any right or remedy under any Loan Document, including Lender’s
sale, lease, or other disposition of Collateral after default; (g) to any
participant or assignee of Lender or any prospective participant or assignee;
provided, that such participant or assignee or prospective participant or
assignee agrees in writing to be bound by this Section prior to disclosure; or
(h) otherwise with the prior consent of the applicable Borrower; provided, that
any disclosure made in violation of this Agreement shall not affect the
obligations of any Borrower or any of its affiliates or any guarantor under this
Agreement or the other Loan Documents. Lender also acknowledges that Lead
Borrower will be required pursuant to regulations promulgated by the Securities
and Exchange Commission (the “SEC”) to file copies of the Loan documents with
the SEC.
 
33

--------------------------------------------------------------------------------


 
12.13. Assignment of Rights. Each Borrower acknowledges and understands that
Lender may sell and assign all or part of its interest hereunder and under the
Note(s) and Loan Documents to any person or entity (an “Assignee”). After such
assignment the term “Lender” as used in the Loan Documents shall mean and
include such Assignee, and such Assignee shall be vested with all rights, powers
and remedies of Lender hereunder with respect to the interest so assigned; but
with respect to any such interest not so transferred, Lender shall retain all
rights, powers and remedies hereby given. No such assignment by Lender shall
relieve any Borrower of any of its obligations hereunder. Lender agrees that in
the event of any transfer by it of the Note(s), it will endorse thereon a
notation as to the portion of the principal of the Note(s), which shall have
been paid at the time of such transfer and as to the date to which interest
shall have been last paid thereon.
 
12.14. Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against any Borrower for liquidation or reorganization,
if any Borrower becomes insolvent or makes an assignment for the benefit of
creditors, if a receiver or trustee is appointed for all or any significant part
of any Borrower’s assets, or if any payment or transfer of Collateral is
recovered from Lender. The Loan Documents and the Secured Obligations and
Collateral security shall continue to be effective, or shall be revived or
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations or any transfer of Collateral to Lender, or any part thereof
is rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Lender or by any obligee of the
Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Lender in
Cash.
 
12.15. Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.
 
34

--------------------------------------------------------------------------------


 
12.16. No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any person other than
Lender and Borrowers unless specifically provided otherwise herein, and, except
as otherwise so provided, all provisions of the Loan Documents will be personal
and solely between the Lender and the Borrowers.
 
12.17. Publicity. Lender may use any Borrower’s name and logo, and include a
brief description of the relationship between such Borrower and Lender, in
Lender’s marketing materials provided that Lender shall provide a copy of such
materials to Borrower and Borrower has the right to object to such use in
writing within three (3) Business Days (such approval not to be unreasonably
withheld).
 
35

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Loan and Security Agreement as of the day and year first above written.


BORROWER:
 
DIOMED HOLDINGS, INC.
             
Signature:
       
Print Name:
       
Title:
             
BORROWER:
 
DIOMED, INC.
             
Signature:
       
Print Name:
       
Title:
   

 
36

--------------------------------------------------------------------------------


 
Accepted in Palo Alto, California:
 
LENDER:
 
HERCULES TECHNOLOGY GROWTH
CAPITAL, INC., a Maryland corporation
               
By:
       
Name:
K. Nicholas Martitsch
     
Its:
Associate General Counsel
 

 
37

--------------------------------------------------------------------------------


 
TABLE OF EXHIBITS AND SCHEDULES
 
Exhibit A:
Advance Request
 
Attachment to Advance Request
   
Exhibit B:
Term Note
   
Exhibit C:
Name, Locations, and Other Information for Borrower
   
Exhibit D:
Borrower’s Patents, Trademarks, Copyrights and Licenses
   
Exhibit E:
Borrower’s Deposit Accounts and Investment Accounts
   
Exhibit F:
Compliance Certificate
   
Exhibit G:
Joinder Agreement
   
Exhibit H:
ACH Debit Authorization Agreement
   
Schedule 1
Subsidiaries
Schedule 1A
Existing Permitted Indebtedness
Schedule 1B
Existing Permitted Investments
Schedule 1C
Existing Permitted Liens
Schedule 5.3
Consents, Etc.
Schedule 5.5
Actions Before Governmental Authorities
Schedule 5.8
Tax Matters
Schedule 5.9
Intellectual Property Claims
Schedule 5.10
Intellectual Property
Schedule 5.11
Borrower Products
Schedule 5.12
Financial Accounts
Schedule 5.14
Capitalization
Schedule 7.6
Legal Process/Litigation




--------------------------------------------------------------------------------


 
EXHIBIT A
 
ADVANCE REQUEST
 
To:
Lender:
Date: _______, 20___
 
Hercules Technology Growth Capital, Inc.
   
400 Hamilton Avenue, Suite 310
   
Palo Alto, CA 94301
   
Facsimile: 650-473-9194
   
Attn:
 

 
[BORROWER] (“Borrower”) hereby requests from Hercules Technology Growth Capital,
Inc. (“Lender”) an Advance in the amount of _____________________ Dollars
($________________) on ______________, _____ (the “Advance Date”) pursuant to
the Loan and Security Agreement between, inter alios, Borrower and Lender (the
“Agreement”). Capitalized words and other terms used but not otherwise defined
herein are used with the same meanings as defined in the Agreement.
 
Please:
 
(a)
Issue a check payable to Borrower
    
or
   
(b)
Wire Funds to Borrower’s account
     



Bank:
  
Address:
       
ABA Number:
  
Account Number:
    
Account Name:
    

 
Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to: (i) that no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement and in the Warrant are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed; and (iv) that as of the Advance Date, no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default under the Loan Documents.
Borrower understands and acknowledges that Lender has the right to review the
financial information supporting this representation and, based upon such review
in its sole discretion, Lender may decline to fund the requested Advance.
 

--------------------------------------------------------------------------------


 
Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.
 
Borrower agrees to notify Lender promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Borrowing Date and if Lender has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.
 
Executed as of _____________, 20___.
 

 
BORROWER: [BORROWER]
         
SIGNATURE:
     
TITLE:
Chief Executive Officer or Chief Financial Officer
   
PRINT NAME:
   



2

--------------------------------------------------------------------------------



ATTACHMENT TO ADVANCE REQUEST
 
Dated: _______________________
 
Borrower hereby represents and warrants to Lender that Borrower’s current name
and organizational status is as follows:
 
Name:
[Borrower]
   
Type of organization:
Corporation
   
State of organization:
Delaware
   
Organization file number:
_________________________



 
Borrower hereby represents and warrants to Lender that the street addresses,
cities, states and postal codes of its current locations are as follows:
 
3

--------------------------------------------------------------------------------


 
EXHIBIT B
 
SECURED TERM PROMISSORY NOTE


$[__],000,000
Advance Date: _______ __, 20__
 
Maturity Date: July 1, 2010



FOR VALUE RECEIVED, DIOMED HOLDINGS, INC., a Delaware corporation, and DIOMED,
INC., a Delaware corporation, each for itself and each Additional Borrower
(collectively, the “Borrowers”) hereby promises to pay jointly and severally to
the order of Hercules Technology Growth Capital, Inc., a Maryland corporation,
or the holder of this Note (the “Lender”) at 400 Hamilton Avenue, Suite 310,
Palo Alto, CA 94301 or such other place of payment as the holder of this Secured
Term Promissory Note (this “Promissory Note”) may specify from time to time in
writing, in lawful money of the United States of America, the principal amount
of [__] Million Dollars ($[__],000,000) or such other principal amount as Lender
has advanced to Borrower, together with interest at a fixed rate equal to the
prime rate as reported in the Wall Street Journal on the date of the Advance,
and if not reported, then the prime rate next reported in the Wall Street
Journal, plus 3.20% per annum based upon a year consisting of 360 days, with
interest computed daily based on the actual number of days in each month.
 
This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated September 28,
2007, by and among Borrowers and Lender (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”), and is entitled to the benefit and security of the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement), to which
reference is made for a statement of all of the terms and conditions thereof.
All payments shall be made in accordance with the Loan Agreement. All terms
defined in the Loan Agreement shall have the same definitions when used herein,
unless otherwise defined herein. An Event of Default under the Loan Agreement
shall constitute a default under this Promissory Note. Reference to the Loan
Agreement shall not affect or impair the absolute and unconditional obligation
of the Borrowers to pay all principal and interest and premium, if any, under
this Promissory Note upon demand or as otherwise provided herein.
 
Each Borrower waives presentment and demand for payment, notice of dishonor,
protest and notice of protest under the UCC or any applicable law. Each Borrower
agrees to make all payments under this Promissory Note without setoff,
recoupment or deduction and regardless of any counterclaim or defense. This
Promissory Note has been negotiated and delivered to Lender and is payable in
the State of California. This Promissory Note shall be governed by and
 
construed and enforced in accordance with, the laws of the State of California,
excluding any conflicts of law rules or principles that would cause the
application of the laws of any other jurisdiction.
 
[Remainder of page intentionally left blank - signature page to follow]
 
4

--------------------------------------------------------------------------------


 
BORROWERS EACH FOR ITSELF AND
 
DIOMED HOLDINGS, INC.
ON BEHALF OF ITS SUBSIDIARIES:
           
Signature:
       
Print Name:
       
Title:
                 
DIOMED, INC.
   
Signature:
       
Print Name:
       
Title:
   



5

--------------------------------------------------------------------------------



EXHIBIT C
 
NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER
 
1. Borrower represents and warrants to Lender that Borrower’s current name and
organizational status as of the Closing Date is as follows:
 
Name:
Diomed, Inc.
   
Type of organization:
Corporation
   
State of organization:
Delaware
   
Organization file number:
2823212

 
2. Borrower represents and warrants to Lender that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following: NONE
 
Name:
Used during dates of:
Type of Organization:
State of organization:
Organization file Number:
 
Borrower’s fiscal year ends on December 31
Borrower’s federal employer tax identification number is: 04-3410679
 
3. Borrower represents and warrants to Lender that its chief executive office is
located at: One Dundee Park, Andover, MA 01810.
 
6

--------------------------------------------------------------------------------




NAME, LOCATIONS, AND OTHER INFORMATION FOR HOLDINGS
 
1. Borrower represents and warrants to Lender that Borrower’s current name and
organizational status as of the Closing Date is as follows:
 
Name:
Diomed Holdings, Inc.
   
Type of organization:
Corporation
   
State of organization:
Delaware
   
Organization file number:
3509203

 
2. Borrower represents and warrants to Lender that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following: NONE
 
Name:
Used during dates of:
Type of Organization:
State of organization:
Organization file Number:
 
Borrower’s fiscal year ends on December 31
Borrower’s federal employer tax identification number is: 84-1480636
 
3. Borrower represents and warrants to Lender that its chief executive office is
located at: One Dundee Park, Andover, MA 01810.
 
7

--------------------------------------------------------------------------------



EXHIBIT D
 
BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
 
8

--------------------------------------------------------------------------------



EXHIBIT E
 
BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS
 
Name of
Institution
 
Account
Holder
 
Address and Telephone No.
 
Account No.
 
Type
(Deposit or
Investment)
 
Purpose of
Account
                                                                     



9

--------------------------------------------------------------------------------



EXHIBIT F
 
COMPLIANCE CERTIFICATE


Hercules Technology Growth Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
 
Reference is made to that certain Loan and Security Agreement dated as of
September 28, 2007 and all ancillary documents entered into in connection with
such Loan and Security Agreement all as may be amended from time to time,
(hereinafter referred to collectively as the “Loan Agreement”) between Hercules
Technology Growth Capital, Inc. (“Hercules”) as Lender and Diomed Holdings, Inc.
(“Holdings”) and Diomed, Inc. (“Lead Borrower”), each for itself and on behalf
of each Additional Borrower (collectively with Holdings and Lead Borrower, the
“Borrowers”). All capitalized terms not defined herein shall have the same
meaning as defined in the Loan Agreement.
 
The undersigned is an Officer of the Holdings, knowledgeable of all Borrowers’
financial matters, and is authorized to provide certification of information
regarding the Borrowers; hereby certifies that in accordance with the terms and
conditions of the Loan Agreement, the Borrowers are in compliance for the period
ending ___________ of all covenants, conditions and terms and hereby reaffirms
that all representations and warranties contained therein are true and correct
on and as of the date of this Compliance Certificate with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, after giving effect in all
cases to any standard(s) of materiality contained in the Loan Agreement as to
such representations and warranties. Attached are the required documents
supporting the above certification. The undersigned further certifies that these
are prepared in accordance with GAAP (except for the absence of footnotes with
respect to unaudited financial statement and subject to normal year end
adjustments) and are consistent from one period to the next except as explained
below.
 
REPORTING REQUIREMENT
 
REQUIRED
 
CHECK IF
ATTACHED
Interim Financial Statements
 
Monthly within 30 days
   
Interim Financial Statements
 
Quarterly within 45 days
   
Audited Financial Statements
 
FYE within 90 days
   




 
Very truly yours,
 
DIOMED HOLDINGS, INC.
 
By:
  
 
 
Name:
  
 
 
Its:
  
 



10

--------------------------------------------------------------------------------



EXHIBIT G
 
FORM OF JOINDER AGREEMENT
 
This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
_________, 20___, and is entered into by and between__________________, a
_____________ corporation (“Subsidiary”), and Hercules Technology Growth
Capital, Inc., a Maryland corporation, as a Lender.
 
RECITALS
 
A. Subsidiary’s Affiliate, [Borrower] (“Company”) has entered into that certain
Loan and Security Agreement dated as of September 28, 2007, with Lender, as such
agreement may be amended (the “Loan Agreement”), together with the other
agreements executed and delivered in connection therewith;
 
B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;
 
AGREEMENT
 
NOW THEREFORE, Subsidiary and Lender agree as follows:
 
1. The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.
 
2. By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that Lender shall have no duties, responsibilities or obligations to
Subsidiary arising under or related to the Loan Agreement or the other
agreements executed and delivered in connection therewith. Rather, to the extent
that Lender has any duties, responsibilities or obligations arising under or
related to the Loan Agreement or the other agreements executed and delivered in
connection therewith, those duties, responsibilities or obligations shall flow
only to Company and not to Subsidiary or any other person or entity. By way of
example (and not an exclusive list): (a) Lender’s providing notice to Company in
accordance with the Loan Agreement or as otherwise agreed between Company and
Lender shall be deemed provided to Subsidiary; (b) a Lender’s providing an
Advance to Company shall be deemed an Advance to Subsidiary; and (c) Subsidiary
shall have no right to request an Advance or make any other demand on Lender.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
11

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO JOINDER AGREEMENT]
 
SUBSIDIARY:
 

--------------------------------------------------------------------------------

By:
   
Name:
   
Title:
   



Address:
           
Telephone:
   
Facsimile:
   



 
LENDER:       
HERCULES TECHNOLOGY GROWTH CAPITAL, INC.,
 
a Maryland corporation
           
By:
     
Name:
Scott Harvey
   
Its:
Chief Legal Officer
 



12

--------------------------------------------------------------------------------



EXHIBIT H
 
ACH DEBIT AUTHORIZATION AGREEMENT
 
Hercules Technology Growth Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
 

 
Re:
Loan and Security Agreement dated as of September 28, 2007 among DIOMED
HOLDINGS, INC., a Delaware corporation, and DIOMED, INC., a Delaware
corporation, each for itself and each Additional Borrower (collectively, the
“Borrowers”) and Hercules Technology Growth Capital, Inc. (“Company”) (the
“Agreement”)

 
In connection with the above referenced Agreement, the undersigned Borrower
hereby authorizes the Company to initiate debit entries for the periodic
payments due under the Agreement to the Borrower’s account indicated below. The
undersigned Borrower authorizes the depository institution named below to debit
to such account.


DEPOSITORY NAME
BRANCH
   
CITY
STATE AND ZIP CODE
   
TRANSIT/ABA NUMBER
ACCOUNT NUMBER

 
This authority will remain in full force and effect so long as any amounts are
due under the Agreement.
 
 
 
(Borrower)(Please Print)
 
By:
    
Date:
    



13

--------------------------------------------------------------------------------

